Dallinger, Judge:
This appeal to reappraisement involves the value of certain books exported from Scotland and imported at the port of Grand Rapids, Mich., on September 2, 1941.
The books were entered at the purchase price of £0 2s. 6d. per each book, plus the cost of cases, and were appraised at £0 3s. 4d. per each book, net.
The question involved is the determination of the proper discount to be deducted from the list price.
The importer herein testified in substance that he had been importing this particular item for several years and that he has always enjoyed a discount of 50 per centum from the list price of 5 shillings; that it is true that this publisher grants discounts from 33 K per centum to 50 per centum depending upon the quantity purchased; that he had always purchased in the largest quantities; that he could not be positive as to what constituted a wholesale quantity; and that the price was the same whether for exportation to the United States or for home consumption. The Government offered no evidence.
On the basis for this record I find that the plaintiff herein has not sustained the burden of overcoming the presumptively correct appraised value.
I therefore find the proper value of the involved merchandise to be the value returned by the appraiser.
Judgment will be rendered accordingly.